Citation Nr: 0405119
Decision Date: 02/24/04	Archive Date: 05/14/04

DOCKET NO. 02-04 834                        DATE  FEB 24 2004

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, for the award of service connection for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: Sean A. Ravin, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The veteran had active military service from June 1967 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran and his brother testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2002. A transcript of that hearing has been associated with the claims folder.

In a decision dated in March 2003, the Board denied the veteran's appeal for an earlier effective date for the award of service connection for PTSD. The veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court). In September 2003, the Court granted a joint motion of the parties, vacated the Board's decision and remanded the matter for action consistent with the joint motion of the parties.

FINDINGS OF FACT

1. All pertinent notification and evidential development necessary for an equitable disposition of the veteran's claim have been completed.

2. The RO denied entitlement to service connection for a nervous condition in an October 1982 rating decision; the veteran was notified of the decision but did not appeal.

3. The veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in April 1993; the RO denied the claim in a July 1993 rating decision based on the absence of medical evidence of this disorder; the RO notified the veteran of its decision but the veteran did not appeal.

- 2



4. Thereafter, a claim to reopen was not received prior to April 24, 1998; the RO subsequently granted reopening of the claim based on new and material evidence other than service department records.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 24, 1998, for the award of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Factual Background

As noted above, service connection for a nervous condition was denied by the RO in October 1982. The veteran submitted a claim of entitlement to service connection for PTSD in July 1993 and that claim was also denied. The veteran was properly informed of both decisions but did not appeal either decision.

In August 1997, the California agency responsible for adjudicating claims under the Social Security Act sent VA a letter indicating that the veteran had applied for disability benefits under the Social Security Act and identified VA as a source of medical evidence. VA was requested to provide records pertaining to the veteran's alleged hospitalization from December 1995 to January 1996 for PTSD and psychiatric symptoms. Attached to this request was a form signed by the veteran authorizing VA to release such records.

On April 24, 1998, VA received a statement from the veteran in which he requested that his claim for service connection for PTSD be reopened.

- 3 


In the April 2000 rating decision currently on appeal, the RO determined that new and material evidence other than service department records had been received since the July 1993 denial of the claim. The RO granted service connection for PTSD, effective Apri124, 1998.

In his February 2001 notice of disagreement, the veteran stated that his PTSD began in 1968 and had been ongoing since that time. He indicated that his life had been ruined by his experiences in Vietnam. In a separate February 2001 statement, the veteran indicated his belief that he had been cheated out of back pay from 1970.

In a statement of the case issued in March 2002, the RO informed the veteran that the October 1982 and July 1993 rating decisions became final as a result of the veteran's failure to appeal. It also informed him of the law applicable to the assignment of effective dates, that it had determined that his claim to reopen was not received until April 24, 1998, and that since this was the later of the date entitlement arose and the date of receipt of claim, April 24, 1998, was the proper effective date of the award.

In his April 2002 substantive appeal, the veteran stated that it was impossible for him to file a claim for service connection for PTSD in 1970 because he was not functioning in his right mind. He contended that he did not pursue his 1982 claim because he did not have any idea how to pursue it and that he was not in any condition to do so due to the debilitating effects of his PTSD.

During his hearing before the undersigned in November 2002, the veteran testified that he began to have problems during the 1968 Tet offensive. He stated that after service, he tried college twice but dropped out. He also indicated that he had difficulty maintaining employment. The veteran's brother testified that as a child the veteran was intelligent and well mannered, but that he changed dramatically in Vietnam. He indicated that the veteran's condition worsened over time. The undersigned explained to the veteran and his brother that absent clear and unmistakable error in a prior unappealed denial (a matter not currently on appeal), the earliest possible effective date for the grant of service connection was the date

- 4 


of receipt of the veteran's claim to reopen even ifhe had been manifesting symptoms of PTSD prior to that date.

II. Analysis

The effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service or based on a claim reopened on the basis of the receipt of new and material evidence after a final disallowance will be the later of the date of receipt of claim or the date entitlement arose unless the claim was reopened on the basis of new and material evidence consisting of service department records. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as best friend of a claimant who is not sui generis may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2003).

Once a claim for compensation has been disallowed on the basis that the service-connected disability is noncompensable in degree, certain medical records, to include a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, and evidence from State and other institutions, may, under specified conditions, be considered an informal claim to reopen. 38 C.F.R. § 3.157 (2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the

- 5 



Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, the veteran's claim for service connection for PTSD was denied in a final rating decision of July 1993 based on the absence of medical evidence showing that the veteran had been found to have this disorder. The denial was not based on a determination that the service-connected disability was not compensably disabling. Therefore, the provisions of38 C.F.R. § 3.157 are not applicable to the facts of this case.

Moreover, since the new and material evidence upon which the veteran's claim was subsequently reopened did not include service records, the provisions of 38 C.F.R. § 3.400(q)((2) are not applicable.

With respect to whether an informal claim was received during the period between the July 1993 rating decision and April 24, 1998, the Board notes that the request for information from the California agency adjudicating the veteran's claim for disability benefits from the Social Security Administration and the veteran's. authorization for the release of V A records both evidence the veteran's intent to apply for benefits from the Social Security Administration. Although the request indicates that the veteran had reported receiving VA treatment for PTSD, the fact remains that VA had already denied the veteran's claim for service connection for this disability and the documentation from SSA does not communicate the veteran's intent to reopen this claim.

Otherwise, nothing of significance was added to the record until April 24, 1998, the current effective date of service connection for PTSD. Consequently, the Board concludes that no informal claim or formal claim for service connection for PTSD was filed during the period between the July 1993 decision and April 24, 1998. Accordingly, the proper effective date for the award of service connection is April

- 6 



24, 1998, the date of receipt of the veteran's claim. In reaching this decision, the Board has considered the evidentiary equipoise rule but has determined that the preponderance of the evidence is against the veteran's claim.

III. Veterans Claims Assistance Act of 2000

In November 2000, following the rating decision assigning the effective date for service connection for PTSD, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. In addition, since the RO's most recent consideration of the veteran's claim, regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29,2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA is required to inform the claimant to submit any pertinent evidence in his possession.

In the joint motion granted by the Court, the parties stated that the Board should have discussed whether there was any evidence in the record that could be construed as an informal claim for service connection for PTSD prior to the April 24, 1998, application to reopen. In addition, the parties stated that the Board should have informed the veteran that an earlier effective date could be granted if an informal claim had been submitted prior to April 24, 1998. The parties also agreed

- 7 


:that the Board should abide by the Court's decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Quartuccio, the Court held that the notice requirements of the VCAA apply to claims to reopen and that the notice provided by VA was deficient. Therefore, it
would appear from the joint motion that the parties are in agreement that the notice provisions of the VCAA are applicable to the effective date issue on appeal, even though Quartuccio did not involve an effective date issue.

The Board notes that VA's General Counsel has held that the notification requirements of the VCAA are not applicable to appeals such as the current one involving a notice of disagreement with the effective date of an award. See VAOPGCPREC 8-2003 (Dec. 22, 2003). Never the less, the law of the case will be applied in this decision.

Since the RO's April 2000 decision was rendered prior to the enactment of the VCAA, notice subsequently required under the VCAA was not provided prior to the April 2000 decision. However, in the statement of the case it was clearly explained to the veteran that the effective date of the award of service connection was based upon the date of receipt of his claim and that the RO had determined that the date of receipt of the claim was April 24, 1998. Similarly, at the Board hearing, the undersigned informed the veteran that absent clear and unmistakable error in a prior unappealed decision, the earliest possible effective date for the award of service connection was the date of receipt of the reopened claim.

Thus, there can be no doubt that this represented veteran was adequately on notice of the fact that an earlier effective date could be assigned if his reopened claim was received prior to April 24, 1998. At no time prior to the Board's March 2003 decision did the veteran or his representative ever allege that an informal or formal claim to reopen was received subsequent to the final rating decision of July 1993 and prior to April 24, 1998. Rather, throughout the appeal, the veteran claimed entitlement to an earlier effective date on the basis that he had been disabled by PTSD since service.

- 8 -



The Board notes that in correspondence sent to the Board in October 2003, the attorney who represented the veteran before the Court and represents the veteran currently requested the Board to comply with the notice requirements of the VCAA. However, it is clear from the joint motion of the parties that the attorney is well aware of the fact that an earlier effective date could be granted if an informal claim for service connection for PTSD had been received subsequent to the July 1993 decision and prior to April 24, 1998. However, in the joint motion, the parties did not identify anything in the record or anything that could be obtained that would constitute receipt of an informal claim during the relevant time period, nor did the attorney do so in his October 2003 letter. In November 2003, the Board sent a letter to the veteran's attorney informing him that he would be afforded a period of 90 days in which to submit additional evidence and argument. The attorney did not respond to this letter. The Board must assume that the veteran's attorney is unaware of any evidence or information that could be submitted or obtained to substantiate the veteran's claim since he has neither submitted such evidence or information nor requested the Board to obtain any such evidence or information.

In fact, neither the veteran, his former representative nor his current attorney has ever alleged that the veteran or anyone acting on his behalf communicated or otherwise undertook any action to notify VA of the veteran's intent to apply for service connection for PTSD during the time period between the July 1993 rating decision and April 24, 1998.

The Board has thoroughly reviewed the record. The Board is simply unaware of any evidence or information that could be obtained in 2004 to establish that the veteran's reopened claim for service connection for PTSD was received prior to April 24, 1998. That being the case, no useful purpose would be served by remanding the case to the RO and instructing the RO to send a VCAA letter to the veteran and his attorney.

The Board further notes that in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004), the Court held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially

- 9 



complete application for VA-administered benefits. Id. at 11. Pelegrini further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 726l(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall. . . take due account of the rule of prejudicial error")." Id at 13.

This obviously could not be avoided in this case since the decision granting service connection for PTSD was rendered prior to the enactment of the VCAA. Moreover, since the determinative issue in this matter is the date of receipt of the claim to reopen, there is no indication in the record or reason to believe that the decision would have been different had the veteran been provided a VCAA notice prior to the decision granting service connection for PTSD.

Moreover, satisfying the strict letter holding in Pelegrini would require the Board to dismiss every case that did not absolutely meet these standards. Such an action would render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran. In other words, strictly following Pelegrini would require that the entire rating process be reinitiated from the very beginning. That is, the claimant would be provided VCAA notice and an appropriate amount of time to respond before an initial rating action. Following the rating decision, the claimant would have to file a new notice of disagreement, a new statement of the case would be required, and finally, the submission of a substantive appeal by the claimant would be required. The prior actions of the veteran would be nullified by a strict reading of Pelegrini, and essentially place the veteran at the end of the line of cases waiting to be adjudicated. In the Board's opinion, no useful purpose would be served by this course of action.

(CONTINUED ON NEXT PAGE)

- 10 



ORDER

Entitlement to an effective date earlier than April 24, 1998, for the award of service connection for PTSD is denied.


	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

- 11 



